     Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 1 of 12 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA

                                                                   3:21-cv-00460
WILLARD BAYS,                                          Case No.:
individually and on behalf of all
others similarly situated,                             (Mason County Circuit Court CIVIL
                                                        ACTION NO. CC-26-2021-C-49)
                                      Plaintiff,
v.                                                     DEFENDANTS WALMART INC. AND
                                                       WAL-MART STORES EAST,LP'S
WALMART INC., a Delaware                               NOTICE OF REMOVAL
corporation, WAL-MART STORES
EAST, L.P., a Delaware corporation,
and NEC NETWORKS,LLC,
a Texas corporation,
                                    Defendants.



                                    NOTICE OF REMOVAL

       Defendants Walmart Inc. and Wal-Mart Stores East, LP (collectively, the "Walmart

Defendants") hereby remove the above-captioned action, Willard Bays v. Walmart Inc., Wal-Mart

Stores East, L.P., and NEC Networks, LLC, Civil Action No. CC-26-2021-C-49 (the "State Court

Action"), from the Circuit Court of Mason County, West Virginia, to the United States District

Court for the Southern District of West Virginia pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446,

and 1453. The Walmart Defendants hereby provide "a short and plain statement of the grounds

for removal" pursuant to 28 U.S.C. § 1446(a) and Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 87(2014).

       1.      This Court has original jurisdiction over this action under the Class Action Fairness

Act of 2005 ("CAFA"). See Pub. L. No. 109-2, 119 Stat. 4 (codified at 28 U.S.C. §§ 1332(d),

1453, 1711-1715). In relevant part, CAFA grants district courts original jurisdiction over civil



                                                   1
     Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 2 of 12 PageID #: 2




class actions filed under federal or state law in which any member ofa class of plaintiffs is a citizen

of a state different from any defendant and where the amount in controversy for the putative class

members in the aggregate exceeds the sum or value of $5,000,000, exclusive of interest and costs.

As set forth below, this case meets all of CAFA's requirements for original jurisdiction and

removal.

       2.      As set forth below, this case is timely and properly removed by the filing of this

Notice of Removal. Under CAFA, a class action "may be removed by any defendant without the

consent of all defendants." 28 U.S.C. § 1453(b); Jackson v. Home Depot U.S.A., Inc., 880 F.3d

165, 168 (4th Cir. 2018), al:I'd, 139 S. Ct. 1743(2019)(explaining that CAFA "eliminates the rule

requiring unanimous consent of all defendants for removal").

                                               VENUE

       3.      The State Court Action was filed in Mason County, West Virginia. Therefore,

venue properly lies in the United States District Court for the Southern District of West Virginia,

pursuant to 28 U.S.C. §§ 129(b) and 1391(a).

                           PLEADINGS,PROCESS,AND ORDERS

       4.      On July 19, 2021,Plaintiff served the Complaint("Complaint" or "Compl.")on the

Walmart Defendants. In accordance with 28 U.S.C. § 1446(a), true and correct copies of the

Summons and Complaint in the State Court Action, which is the only process, pleadings, and

orders served upon the Walmart Defendants in the State Court Action, are attached as Exhibit A.

A copy of the docket in the State Court Action is attached as Exhibit B. Copies of all process,

pleadings, and orders filed in the State Court Action are attached together as Exhibit C.

       5.      According to the allegations in the Complaint, Plaintiff and the putative class he

purports to represent are patients of Defendants whose "sensitive information in the possession of



                                                  2
       Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 3 of 12 PageID #: 3




 Defendants was compromised as a result of a security breach which occurred on or around

 February 6, 2021"(the "Data Breach"). Compl. 1120. Defendant NEC Networks, LLC notified

 Plaintiff ofthe Data Breach through a medical data breach notice (the "Breach Notice"). See id. ¶

 16.

         6.     Plaintiff served the Walmart Defendants with the Summons and Complaint on July

 19, 2021.

         7.     The Complaint alleges five counts for:(1) breach of the duty of confidentiality;(2)

 unjust enrichment;(3) breach of contract;(4)negligence; and (5)invasion of privacy. See Compl.

'11123-62.

                              SERVICE ON THE STATE COURT

         8.     Pursuant to 28 U.S.C. § 1446(d), promptly after the filing ofthis Notice of Removal

 in the United States District Court for the Southern District of West Virginia, written notice of

 such filing will be given by the undersigned to Plaintiff's counsel of record, and a copy of the

 Notice of Removal will be filed with the Clerk of the Circuit Court of Mason County, West

 Virginia.

                                 TIMELINESS OF REMOVAL

         9.     The Walmart Defendants were served with a copy of Plaintiff's Summons and

 Complaint on July 19, 2021. This Notice of Removal has been filed within thirty (30) days after

 the Walmart Defendants were served with a copy of Plaintiff's Summons and Complaint. This

 Notice of Removal is therefore timely as it is filed within the time period provided by 28 U.S.C. §

 1446(b).




                                                 3
     Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 4 of 12 PageID #: 4



                    ORIGINAL JURISDICTION PURSUANT TO CAFA

        10.    This putative class action is within the Court's original jurisdiction pursuant to

CAFA.

       11.     The Supreme Court has instructed that "no antiremoval presumption attends cases

invoking CAFA . . . ." Dart Cherokee Basin Operating Co., 547 U.S. at 89. Rather, courts "are

obliged to construe and apply CAFA's grant of federal court jurisdiction broadly . ..." Dominion

Energy, Inc. v. City of Warren Police & Fire Ret. Sys., 928 F.3d 325, 336(4th Cir. 2019); Jackson,

880 F.3d at 168 (explaining that "CAFA, and in particular 28 U.S.C. § 1453(b), was adopted to

extend removal authority beyond the traditional rules"); Cox v. Air Methods Corp., Case No. 1:17-

04610, 2018 WL 2437056, at *2 (S.D.W. Va. May 30, 2018) (explaining that there is no

antiremoval presumption under CAFA and that a "defendant's notice ofremoval need include only

a plausible allegation that the amount in controversy exceeds the jurisdictional threshold").

        12.    This Court has jurisdiction over this action under CAFA (see 28 U.S.C. § 1332(d)),

and this action may be removed pursuant to the provisions of 28 U.S.C. § 1441(a), in that it is a

civil putative class action wherein: (1) the proposed class contains at least 100 members in the

aggregate; (2) there is minimal diversity; (3) no defendant is a state, state official, or other

governmental entity;(4)the total amount in controversy for all class members exceeds $5 million,

exclusive ofinterest and costs; and(5)none ofthe exceptions to CAFA jurisdiction applies. CAFA

authorizes removal of such actions. See 28 U.S.C. §§ 1441, 1446, 1453. As discussed below, this

action meets each CAFA requirement for removal.




                                                 4
     Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 5 of 12 PageID #: 5



                       The Proposed Class Contains At Least 100 Members.

        13.     Plaintiff's proposed class consists of lain persons whose sensitive information in

the possession of Defendants was compromised as a result of a security breach which occurred on

or around February 6, 2021." Compl. ¶ 20.

        14.     Plaintiff initiated this class action lawsuit after he received the Breach Notice,

which according to Plaintiff "describe[ed] activity wherein third parties unlawfully accessed

Plaintiff's sensitive medical and personal identity information ...." Id. ¶ 16. It is the unauthorized

access ofPlaintiff's information described in the Breach Notice that gives rise to Plaintiff's claims

and which forms the basis for Plaintiff's membership in the proposed class he seeks to represent.

        15.     More than 25,000 individuals were sent the Breach Notice and are therefore

members ofthe proposed class. As a result, the proposed class contains at least 100 members, and

this element of CAFA jurisdiction is satisfied.

                                      Minimal Diversity Exists.

        16.     CAFA's diversity requirement is satisfied when at least one plaintiff is a citizen of

a state different from any defendant. See 28 U.S.C. §§ 1332(d)(2)(A), 1453(b). Plaintiff alleges

that at all times relevant to the suit he resided in Mason County, West Virginia. See Compl. ¶ 1.

Accordingly, Plaintiff is a citizen of West Virginia.

        17.     Defendant Walmart Inc. is a corporation organized under the laws of Delaware with

its principal place of business in Bentonville, Arkansas. Thus, Defendant Walmart Inc. is a citizen

ofDelaware and Arkansas. See 28 U.S.C. § 1332(c)(1)(for diversity purposes,a corporation "shall

be deemed to be a citizen of every State and foreign state by which it has been incorporated and

ofthe State or foreign state where it has its principal place of business . . . .").




                                                   5
      Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 6 of 12 PageID #: 6



        18.     Defendant Wal-Mart Stores East, LP is a limited partnership organized and existing

under the laws ofthe State of Delaware. For diversity purposes, a limited partnership's citizenship

is deemed to be that of "all of its limited and general partners." Martinez v. Duke Energy Corp.,

 130 F. App'x 629, 633 (4th Cir. 2005)(citing Carden v. Arkoma Assocs., 494 U.S. 185, 195-96

(1990). WSE Management, LLC is the general partner of Wal-Mart Stores East, LP, and WSE

Investment, LLC is the limited partner of Wal-Mart Stores East, LP. (There are no other partners

 of Wal-Mart Stores East, LP.) "For purposes of diversity jurisdiction, the citizenship of a limited

liability company . . . is determined by the citizenship of all of its members . . . ." Cent. W Va.

Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011). The sole

 member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC

(f/k/a Wal-Mart Stores East, Inc.), an Arkansas limited liability company. The sole member of

 Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) is Walmart Inc. As stated above,

 Walmart Inc. is a corporation organized under the laws of Delaware with its principal place of

 business in Bentonville, Arkansas, and is, therefore, a citizen of Delaware and Arkansas.

 Accordingly, Walmart Stores East, LP, is a citizen of Delaware and Arkansas for purposes of

 diversity jurisdiction. See id.

         19.    Plaintiff alleges that Defendant NEC Networks, LLC is a Texas LLC,and there are

 no allegations that it is a citizen of West Virginia. See Compl. ¶ 4.

        20.     Because at least one member of the putative class, namely Plaintiff, is a citizen of

 West Virginia, and both of the Walmart Defendants (i.e., Walmart Inc. and Wal-Mart Stores East,

 LP)are citizens of Delaware and Arkansas, CAFA's minimal diversity requirement is met.




                                                  6
     Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 7 of 12 PageID #: 7




                            No Defendant Is a Governmental Entity.

       21.     None of the Defendants is a state, state official, or other governmental entity. All

Defendants are for-profit companies.

       The Amount in Controversy Exceeds $5,000,000, Exclusive ofInterest and Costs.

       22.     To meet CAFA's amount-in-controversy requirement, "a defendant's notice of

removal need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold" of five million dollars. Scott v. Cricket Communications, LLC,865 F.3d

189, 194 (4th Cir. 2017)(quoting Dart Cherokee Basin Operating Co., 547 U.S. at 89). "The key

inquiry in determining whether the amount-in-controversy requirement is met is not what the

plaintiff will actually recover but an estimate of the amount that will be put at issue in the course

of the litigation." Scott, 865 F.3d at 196 (internal quotation marks omitted). In other words,

"the amount in controversy is what the plaintiff claims to be entitled to or demands." Scaralto v.

Ferrell, 826 F. Supp. 2d 960, 967(S.D.W. Va. 2011).

        23.    On removal, a defendant is not required to establish the amount in controversy "to

a legal certainty." Sayre v. Westlake Services, LLC, No. ELH-15-687, 2015 WL 4716207, at *7-

8 (D. Md. Aug. 7, 2015) (internal quotation marks omitted). Rather, the defendant need only

provide a "reasonable basis to support its assertion as to the amount in controversy . . . ." Id.

"Thus, a defendant may estimate the amount in controversy based on the nature of the claims, the

number of defendants, and the damages plead." Chamberlain v. 7-Eleven, Inc., No. 5:15CV95,

2015 WL 6555429, at *3(N.D.W. Va. Oct. 29, 2015).

        24.    Although the Walmart Defendants concede no liability on Plaintiff's claims and

dispute that a class action could ever be certified here, assuming Plaintiff's allegations to be true




                                                  7
      Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 8 of 12 PageID #: 8



for purposes of removal only, Plaintiff's class claims place in controversy a sum greater than

$5,000,000, exclusive of interest and costs.

        25.     The Complaint seeks "an order providing consumer credit protection and

 monitoring services for Plaintiff [and] maintenance of consumer credit insurance to provide

coverage for unauthorized use of Plaintiff's personal information, medical information, and

financial information." Compl. at Prayer for Relief ¶ C. The advertised monthly rates of credit

 monitoring services and insurance provided by the three national credit-reporting bureaus can be

 used to approximate the cost to Defendants of providing the relief that Plaintiff requests. As of

 August 2021, the cost to purchase credit monitoring services of the type requested by the

 Complaint from those credit-reporting agencies ranges from $9.95 to $19.95 per month at Equifax

(see Exhibit D), $24.95 per month at TransUnion (see Exhibit E), and from $9.99 to $29.99 per

 month at Experian (see Exhibit F). The lowest price for credit monitoring services for these three

 national credit reporting bureaus is $9.95 per month.

        26.     In addition, the Complaint seeks "[m]onetary damages in a sufficient amount to

 provide, to the furthest extent possible, adequate credit and identity protection and monitoring for

 an extended period of years." Compl. at Prayer for Relief ¶ D. That is, Plaintiff seeks to recover

 in the form of"monetary damages" the cost of providing these services to the putative class for at

 least two years. At least one federal district court has concluded that, for purposes of determining

 the amount in controversy in a case alleging the theft of personal information, it is "not

 unreasonable" to use "three years [of credit monitoring] as a conservative estimate [to calculate

 the amount in controversy]." Porras v. Sprouts Farmers Mkt., LLC, No. EDCV 16-1005 JGB

(KKx), 2016 WL 4051265, at *3(C.D. Cal. July 25, 2016).




                                                  8
     Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 9 of 12 PageID #: 9




        27.     As noted above, there are at least 25,000 individuals in the putative class (see

Paragraphs 13-15).     Using the minimum number of putative class members (25,000), and

 multiplying that number times the lowest advertised monthly rate for credit monitoring services

($9.95)for a two year period, places the amount in controversy at $5,970,000, exclusive ofinterest

 and costs, which is well above CAFA's $5 million threshold.' Since these are services Plaintiff

 claims to be entitled to, this amount is properly included in the amount in controversy when

 assessing whether CAFA's jurisdictional requirements are satisfied.

        28.     Plaintiff also seeks "compensatory and/or punitive damages . . . which will fairly

 and adequately compensate Plaintiffand others similarly situated for the . .. damages and injuries."

 Compl. at Prayer for Relief ¶ E. These requests increase the amount in controversy even further.

        29.     Plaintiff also seeks damages to compensate for the alleged "permanent lack of

 security and loss of privacy that they have experienced to date and will continue to suffer in the

 future." Compl. at Prayer for Relief ¶ G. These requests increase the amount in controversy even

 further.

        30.     Finally, the Complaint also seeks relief that would require the Walmart Defendants

 to "establish a specific device encryption security program to protect against the unauthorized

 disclosure of confidential information of its patients." Compl. at Prayer for Relief ¶ C. The

 Walmart Defendants deny that their data security practices are deficient in any respect.

 Nevertheless, the cost of complying with Plaintiff's demands in the Complaint must be included

 in the amount in controversy and is further evidence that CAFA's jurisdictional threshold is

 satisfied. See JTH Tax, Inc. v. Frashier, 624 F.3d 635, 639(4th Cir. 2010); Ferrell, 826 F. Supp.




 I Specifically, [25,000 putative class members] x [$9.95/month for credit monitoring services] x [24
 months] = $5,970,000.

                                                  9
   Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 10 of 12 PageID #: 10




2d at 967; Arthur v. Homesite Ins. Co., No. 2:16-cv-00150, 2016 WI, 1717222, at *2(S.D.W. Va.

Apr. 28, 2016).

       31.     The Walmart Defendants deny that they have any liability to Plaintiff or to the

putative class that he seeks to represent and deny that Plaintiff or the putative class members are

entitled to recover any damages,fees, or the other relief requested in the Complaint. The Walmart

Defendants also submit that this action does not satisfy the requirements for class certification

under Fed. R. Civ. P. 23. Nevertheless, the Complaint places over $5 million in controversy

exclusive of interest and costs for the reasons set forth above.

                             The Exceptions to CAFA Do Not Apply

       32.     None of the exceptions to CAFA jurisdiction applies here.           See 28 U.S.C.

§§ 1332(d)(3)-(4). In any event, the burden to prove the applicability of an exception to

jurisdiction under CAFA rests with the party opposing removal. Breuer v. Jim's Concrete of

Brevard, Inc., 538 U.S. 691, 698 (2003) (finding that once a defendant establishes removal is

proper, "the burden is on a plaintiff to find an express exception"). Accordingly, it is not the

Walmart Defendants' burden to demonstrate that any exception to CAFA does not apply.

       33.     Accordingly, this Court has original subject matter jurisdiction pursuant to CAFA.

       34.     The Walmart Defendants hereby reserve the right to amend this Notice ofRemoval.

        WHEREFORE, the Walmart Defendants remove this action from the Circuit Court of

Mason County, West Virginia, to this Court.




                                                 10
Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 11 of 12 PageID #: 11




   Respectfully submitted this 17th day of August, 2021.


                                WALMART INC. and WAL-MART STORES
                                EAST,LP

                               /s/ Neva G. Lusk
                               Neva G. Lusk(WV State Bar #2274)
                               Tai Shadrick Kluemper(WV State Bar #12261)
                               SPILMAN THOMAS & BATTLE,PLLC
                               300 Kanawha Boulevard, East(25301)
                               Post Office Box 273
                               Charleston, WV 25321-0273
                               Telephone:(304) 340-3866
                               Email: nlusk@spilmanlaw.com
                               Email: tkluemper@spilmanlaw.com

                                Counselfor Walmart Inc. and Wal-Mart
                                Stores East, LP




                                          11
   Case 3:21-cv-00460 Document 1 Filed 08/17/21 Page 12 of 12 PageID #: 12




                                CERTIFICATE OF SERVICE

       I certify that on August 17, 2021, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF and further certify that the foregoing is also being served via

First Class United States Mail, postage pre-paid, addressed as follows:

       William M. Tiano, Esquire (#4308)
       Tony L. Odell, Esquire (#5770)
       Cheryl A. Fisher, Esquire (#6379)
       TIANO O'DELL,PLLC
      P.O. Box 11830
       Charleston, WV 25339
      (304) 720-6700
       Email: wtiano@tolawfirm.com



                                     By:    /s/ Neva G. Lusk
                                            Neva G. Lusk(WV Bar #2274)




                                                12
